Title: From George Washington to Egbert Benson, 27 May 1783
From: Washington, George
To: Benson, Egbert


                  
                     
                     Gentlemen
                     Head Quarters 27th May 17833
                  
                  M. George Readhead & M. John Johnson, by whom you will receive this, are impowered by the State of So. Carolina, to demand and receive all the public & private property, which has been carried off from that State, by the British Forces.
                  They have been directed by the Delegates of So. Carolina, to take my Instructions, respecting the Mode of Conducting their Business.
                  Sir Guy Carleton will doubtless expect all Applications of this nature to be made to him thro you—I have therefore advised these Gentlemen to call on you, & take your directions in the Matter—And I have to request that you will be pleased to give them whatever Information & Assistance is in your power, towards effecting the Objects of their Mission—I am &c.
                  N.B.  Not having had the pleasure to hear from you since your Appointment—I will thank you for a Line—’tho it be only to inform me that you have nothing to Communicate.
                  
                  
                     To Eghert Benson, William Stephens Smith and Daniel Parker
                  
                  
               